DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/18/2020 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1-6, 8-11, 13, 15-16, 18-21, 23-32, 34-35, and 37 are pending (claim set as filed on 09/18/2020).
Applicant’s election without traverse of Group I directed to the product claims is again acknowledged and therefore, method claims 31-32 stand withdrawn.

Priority
	This application is a 371 of PCT/US2013/056190 filed on 08/22/2013 which has a provisional application no. 61/692,048 filed on 08/22/2012.

Maintained Rejections
Claim Rejections - 35 USC §103(a), Obviousness

Claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hess (WO 2006/088455 A1 - cited in the IDS filed on 02/20/2015) in view of Becker (US 2013/0310471 - cited in the IDS filed on 02/20/2015 with international publication date of 05/31/2012, citations made to the US publication ‘471). 
Hess’ general disclosure relates to compositions and methods associated with an improved storage and preservation of red blood cells (RBCs) (see abstract).
Regarding claims 1(a), 4, and 37(a) pertaining to the container, Hess teaches “the RBC suspension is then generally stored in standard polyvinyl chloride (PVC) blood storage bags using either the collection bag or PVC transfer packs of different sizes depending on the volume of the stored aliquot” (see page 16, 1st ¶). Hess discloses “While PVC blood storage bags are the industry-approved standard; the present invention contemplates storage in a wide variety of bags adapted for RBC suspension storage, for example, by including appropriate plasticizers as needed. Ingredients related to the bag or container component of RBC storage technology are not discussed herein but it will be readily apparent to one of ordinary skill in the art that many container technologies may be employed to practice the present invention” (see page 16, 1st ¶).
Regarding claims 1(b) and 37(b) pertaining to the composition, Hess teaches “a composition for storage of red blood cells at about 1 to about 6°C. The composition consists essentially of: adenine; dextrose; at least one non-metabolizable membrane-protectant sugar; and a pH buffering system. The pH buffering system comprises sodium bicarbonate and disodium phosphate and is present in an amount sufficient for the composition to have a pH of from about 8 to about 9. The composition is operable to maintain a pH of a red blood cell (RBC) suspension to which the composition is added at a value sufficient to establish and maintain during a storage period a reaction equilibrium in the red blood cell that favors glycolysis over synthesis of 2,3-nd ¶) and “substantially free of exogenously derived chloride ions” (see page 11, 2nd ¶).
Regarding claim 2, Hess discloses the range of “the composition comprises adenine in an amount of about 1-3 mM, dextrose in an amount of from about 20 to about 115 mM, un-metabolizable membrane-protectant sugar in an amount of about 15 to about 60 mM, sodium bicarbonate in an amount from about 20 to about 130 mM, and disodium phosphate in an amount of from about 4 to about 20 mM” (see page 14, 2nd ¶).
Regarding claims 3, 21, and 23-24 pertaining to sodium bicarbonate, Hess teaches the at least one agent providing bicarbonate anions is sodium bicarbonate (see page 12, 1st ¶). The sodium bicarbonate is in an amount of about 26 mM (see page 14, 2nd ¶).
Regarding claim 13, Hess teaches the composition comprises adenine in an amount of about 2 mM (see page 14, 2nd ¶). 
Regarding claims 15-16, Hess teaches the composition comprises dextrose in an amount of about 80 mM (see page 14, 2nd ¶).
Regarding claims 18-19, Hess teaches the composition comprises a non-metabolizable membrane-protectant sugar in an amount of about 55 mM (see page 14, 2nd ¶).
Regarding claim 20, Hess teaches the at least one non-metabolizable membrane-protectant sugar is mannitol (see page 12, 2nd ¶).
Regarding claims 25-28 pertaining to disodium phosphate, Hess teaches the composition comprises disodium phosphate in an amount of about 12 mM (see page 14, 2nd ¶).
Regarding claims 29-30, Hess teaches the compositions have an osmolarity of about 270 mOsm (see page 13, 2nd ¶).
claims 8-10 and 35, Hess teaches the composition confers several advantages over prior art additive solutions. The red blood cells stored therein may be stored longer, at least 8 weeks and during the storage period, the red blood cells exhibit an acceptable range of hemolysis: 0.2% at 6 weeks and 0.4% at 8 weeks, all below the FDA limit of 1% and the units were stored upright at 1-6°C for 10 weeks (see page 19, 4th ¶, page 22, 2nd ¶, and pages 24-25, adjoining ¶). Regarding the limitations of at least 10 weeks or at least 12 weeks, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as one of ordinary skill would have reasonably envisaged the hemolysis levels being substantially close to the goal of less than 1% hemolysis at 10-12 weeks based upon the approaching and extrapolated ranges of Hess (e.g. 0.2% at 6 weeks, 0.4% at 8 weeks, 0.6% at 10 weeks, and 0.8% at 12 weeks) (MPEP 2144.05).
However, Hess does not teach: a non-phthalate plasticizer (claim 1(a)); or wherein the non-phthalate plasticizer is 1,2-cyclohexane dicarboxylic acid diisononyl ester (DINCH) (claims 6, 34, and 37(a)); or wherein said polymeric material comprises a non-PVC composition (claim 5).
Becker discloses “polyvinyl chloride (PVC) is one of the most important commercial polymers. It is used in a wide variety of applications, in the form of plasticized PVC as well as unplasticized PVC”, “To enhance the elasticity, plasticizers are added to the PVC”, and many customary plasticizers include for example phthalic esters are known for its toxicological effects and therefore, non-phthalic esters such as di-2-ethylhexyl terephthalate (DEHT) for example or diisononyl 1,2-cyclohexanedicarboxylate (DINCH) have recently been discussed as possible alternatives (see ¶ [0002]-[0004]). Becker discloses compositions containing diisononyl 1,2-cyclohexane dicarboxylate were very surprisingly found to exhibit distinctly greater expansion 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ or add a non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl or its ester derivatives thereof such as taught by Becker as the container plasticizer in Hess. The ordinary artisan would have been first motivated to look to the relevant field of plasticizers is because, as discussed above, Hess “contemplates storage in a wide variety of bags adapted for RBC suspension storage, for example, by including appropriate plasticizers as needed” (see Hess at page 16, 1st ¶). Therefore, arriving at the disclosure of Becker offering a non-phthalate plasticizer with the advantages of avoiding the toxic effects of conventional phthalate plasticizers, greater expansion behavior, leads to a lower plastisol viscosity, less volatile, and can be processed at lower temperatures, and thus the ordinary artisan would have been motivated and considered Becker’s non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl (DINCH) as an appropriate and favorable plasticizer to be used in Hess’s container for storing red blood cells. 
Regarding base claims 1 and 37’s last limitation pertaining to “wherein the RBCs have a level of hemolysis below about 1.0% in the US with 95% confidence and 95% reliability after 42 days storage”, the proposed combination should inherently or naturally meet these claim limitations. The technical reasoning or findings of facts are supported by Becker which teaches that the plasticizer of DINCH is “toxicologically un-concerning and technically equivalent to the phthalates” (e.g. DEHP) (see Becker at ¶ [0004]). In other words, this is an express recognition that DINCH and DEHP are art recognized equivalence in regards to its function as a plasticizer to enhance elasticity. Accordingly, it would be expected that DINCH meets these conditions. 
claim 5 pertaining to wherein said polymeric material comprises a non-PVC composition, it would have also been obvious to one of ordinary skill to reasonably envisage the use of a non-PVC composition because Becker discloses a small genus of alternative polymers where one polymer present in the composition is selected from the group consisting of polyvinyl chloride (PVC), polyvinylidene chloride, polyalkyl (meth) acrylate (PAMA) and polyvinyl butyrate (PVB) (see ¶ [0018]-[0019]). Hence, the substitution of Hess’s PVC blood storage bags with a non-PVC polymer such as PVDC, PVB, or PAMA from Becker are considered art recognized equivalents (functional polymers) and a simple substitution of one known element for another to obtain predictable result (MPEP 2141 III). The ordinary artisan would have had a reasonable expectation of success is because both Hess and Becker are directed to use of polymers and plasticizers for their respective applications.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hess in view of Becker as applied to claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 above, and in further view of Lucas (US 2002/0009705 A1) - all references previously cited of record. 
The combined disclosures of Hess and Becker, herein referred to as modified-Hess, is discussed above as it pertains to a combination product comprising a container and a composition thereof. 
Examiner’s note: the primary reference of Hess discloses suitable anticoagulants include conventional anticoagulants known for storage of RBCs…the most preferred anticoagulant is citrate-phosphate-dextrose (CPD) (see page 15, last ¶). Although, the preferred anticoagulant of Hess is CPD, the MPEP at 2123 states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred 
However, modified-Hess does not teach: wherein the composition is substantially free of citrate (claim 11). 
Lucas’ general disclosure relates to compositions, methods and apparatuses for the extended storage of biological material (see ¶ [0010]). Lucas teaches the preservation medium further includes an anticoagulant. Examples of anticoagulants that may be used include heparin, citrate dextrose, citrate phosphate dextrose (CPD), amantadine, ajoene and ticlopidine (see ¶ [0039], [0066], [0123]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ or substitute an anticoagulant that is substantially free of citrate such as heparin such as taught by Lucas in the composition of modified-Hess. The ordinary artisan would have recognized that the substitution of modified-Hess’s CPD for Lucas’ heparin is no more than the predictable use of prior art elements according to their established functions (as an anticoagulant) resulting in the simple substitution of one known element for another for a predictable result. Moreover, a situation to perform such a substitution also includes balancing the pH of the composition (citrate is acidic). The ordinary artisan would have had a reasonable expectation of success is because both modified-Hess and Lucas are directed to the use of preservative solutions for extended storage of biological materials in containers.

Claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hess (WO 2006/088455 A1 - cited in the IDS filed Dumont (Exploratory in vitro study of red blood cell storage containers formulated with an alternative plasticizer, July 2012) - all references previously cited.
Hess’s disclosure is discussed above and reprised herein. 
However, Hess does not teach: a non-phthalate plasticizer (claim 1(a)); or wherein the non-phthalate plasticizer is 1,2-cyclohexane dicarboxylic acid diisononyl ester (DINCH) (claims 6, 34, and 37(a)); or wherein said polymeric material comprises a non-PVC composition (claim 5).
Dumont teaches “the plasticizer di-2-ethylhexyl phthalate (DEHP) is a common component in medical plastics. There is motivation to replace this component; however, DEHP is necessary to prevent excessive hemolysis in stored red blood cells (RBCs). Our objective is to evaluate a candidate replacement plasticizer (Hexamoll, di-isononyl cyclohexane-1,2-dicarboxylic acid [DINCH], BASF Corp.) compared to DEHP in an in vitro feasibility study” (see abstract). Dumont discloses “The current regulatory requirements for hemolysis (in addition to several other in vitro and in vivo variables) are that RBCs at the end of their storage life should have less than 1% hemolysis (95% confidence that at least 95% of the population estimate will be less than 1%) in the United States, and at least 90% of units (75% in some EU member states) should be less than 0.8% hemolysis in EU member states” (see page 1440, left col.). Dumont teaches DINCH-PVC bags stored without weekly mixing were inferior to unmixed DEHP-PVC bags for hemolysis on Day 42, although no individual bag exceeded 0.8% hemolysis and concludes that periodic mixing of RBCs stored in DINCH-PVC provides additional protection against hemolysis. Unmixed DINCH-PVC bags were inferior to DEHP-PVC bags for prevention of hemolysis, but remain a candidate for replacement DEHP in RBC storage bags” (see abstract: Conclusion). 
obvious to one of ordinary skill in the art at the time the invention to employ or substitute a non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl [DINCH] or its ester derivatives thereof such as taught by Dumont as the container plasticizer in Hess. The ordinary artisan would have been motivated to do so is because Dumont literally says “there is motivation to replace this component [DEHP]” because DINCH may offer toxicology advantages over DEHP (see Dumont’s abstract & page 1440, left col.). The ordinary artisan would have had a reasonable expectation of success is because both Hess and Dumont are in the same field of endeavor directed to RBC storage compositions.
Regarding base claims 1 and 37’s last limitation pertaining to “wherein the RBCs have a level of hemolysis below about 1.0% in the US with 95% confidence and 95% reliability after 42 days storage”, the proposed combination should inherently or naturally meet these claim limitations. The technical reasoning or findings of facts are supported by Dumont which teaches that “the plasticizer DINCH may be a viable candidate for replacement DEHP in RBC storage bags” (see Dumont at page 1444: last sentence) and further that “no individual bag exceeded 0.8% hemolysis” (see abstract: Results). In other words, this is an express recognition that DINCH and DEHP are art recognized equivalence in regards to its function as a plasticizer to enhance elasticity. Accordingly, it would be expected that DINCH meets these conditions.

Examiner’s Response to Arguments
Applicant’s arguments filed on 09/18/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art combinations of record.

As an initial matter, the primary reference of Hess provides an invitation for modification of the blood storage bags. Hess explicitly teaches “While PVC blood storage bags are the industry-approved standard; the present invention contemplates storage in a wide variety of bags adapted for RBC suspension storage, for example, by including appropriate plasticizers as needed. Ingredients related to the bag or container component of RBC storage technology are not discussed herein but it will be readily apparent to one of ordinary skill in the art that many container technologies may be employed to practice the present invention” (see Hess at page 16, 1st ¶). Now turning to the secondary references, in particular, said references establishes:
(a) Becker (US 2013/03110471) states that “the development of novel plasticizers free of ortho-phthalate that are toxicologically unconcerning and technically equivalent to the phthalates. Terephthalic esters such as di-2-ethylhexyl terephthalate (DEHT) for example or diisononyl 1,2-cyclohexanedicarboxylate (DINCH) have recently been discussed as possible alternatives” (see Becker at ¶ [0002]-[0004]). In other words, Becker is establishing that the alternative DINCH is technically equivalent to DEHP plasticizers. 
no individual bag exceeded 0.8% hemolysis” (see abstract).  
Accordingly, there is a preponderance of evidence that supports teaching-suggestion-motivation to modify the plasticizer, an art-recognized functional equivalence, and a reasonable expectation of success. Again, the emphasis is that the expectation of success need only be reasonable, not absolute. The MPEP at 2142 states that “The legal standard of “a preponderance of evidence” requires the evidence to be more convincing than the evidence which is offered in opposition to it. With regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not”. Accordingly, the Examiner firmly holds the position that employing or substituting the plasticizer of DEHP in favor of DINCH would maintain Hess’ objective of hemolysis below 1% (see Hess at page 19, last ¶) reading on the base claim’s last limitation and rendering Applicant’s principle arguments regarding reasonable expectation of success unpersuasive.
In response to Applicant’s argument that “one skilled in the art of RBC storage would not expect guidance from the storage of platelets, which is what is disclosed in Lucas”, this argument is not persuasive because Lucas was primarily relied upon to demonstrate a substitution of functionally equivalent anti-coagulants. The substitution of modified-Hess’s CPD for Lucas’ heparin is no more than the predictable use of prior art elements according to their established functions (as an anticoagulant) resulting in the simple substitution of one known element for another for a predictable result.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653